The defendant, David W. Sanders, had been appointed guardian to the children of one John S. Jones, who had an estate consisting of land and slaves derived from their grandfather, the income of which was about $700, and which had been, for several years before the transaction in question, expended in the support and maintenance of the children. Being still of tender years, it had been deemed expedient by the guardian to let them remain with their parents, and as the father was in reduced circumstances, to enable him the better to provide for the children he had been permitted to rent the land of his children and hire their slaves, without being required by the guardian to give security, receiving what he could make from the land and slaves as his compensation for thus keeping and maintaining his children. In the year 1850, however, for the first time, the property being knocked off to Jones, the father, at a public hiring, he was required by the guardian to give security for the rent and hires for the ensuing year.
The bill charges that Jones, the father, applied to the plaintiff (211) to sign a bond for the sum of $305, which was the amount of the rent and hires for that year; that knowing that Jones was utterly insolvent, he at first refused to sign the bond, but that the defendant Sanders, the guardian, accosted him, and of his own accord assured him that he intended to let Jones still keep his children, and that if he did so, the proposed bond should be discharged by the price that he would allow him for thus keeping and supporting them; that upon this assurance he signed the bond aforesaid as the surety of Jones, the principal. It further alleges that Jones, the father, did keep and maintain his children for that year, and that a fair compensation for his doing so was more than the amount of the bond. That when the same became due he applied to the defendant to have the bond settled and discharged with what was coming to Jones, which he refused to do, but put the same in suit, and has taken judgment, and threatens to make the money by an execution out of the plaintiff. The prayer of the bill is for an injunction; for an account for the board and maintenance of the children, and that the bond may be declared to be extinguished and satisfied to the amount found due, and for general relief.
The answer of the defendant Sanders admits that he had let the defendant Jones have and use the property of his children for several years previous to 1850 without requiring security from him, and that he permitted the rents and hires of the land and negroes to go in satisfaction of his claim for supporting the children for those years; but for the year 1850 he says he gave Jones notice that security would be required if he again took the property, and that he bid off the property with this distinct understanding. He denies that "he made any *Page 147 
covenant, contract or agreement with the complainant Brinson that if he would sign the bond or note of the said John S. Jones for the said sum of $305 or any other sum that he would see that he did not lose thereby, or that he ever persuaded the said Brinson to execute the said note or bond, and states, on the contrary, that the said Brinson seemed rather anxious than otherwise to sign the same." He says that        (212) "he simply remarked that he thought it probable Brinson would lose nothing by signing the said bond." He further says in his answer that his wards had been during the whole term of his guardianship, and still are, indebted to him for advancements made for them out of his own funds, and that he made further advancements in provisions in 1850.
The defendant Jones in his first answer says that the whole answer of the other defendant is true, and the same being excepted to, he filed another answer affirming every fact stated by the plaintiff, and alleging that his first answer was extorted from him by the threats of Sanders to oppress him.
On the coming in of the answers the injunction which had theretofore issued was dissolved, and the bill stood over as an original bill. There was replication to the defendant's answer, commissions and proofs, which are stated in the opinion of this Court, and being set for hearing, the cause was sent to this Court by consent.
We are of opinion that the plaintiff is entitled to relief, under the facts of this case, against the defendant Sanders. The children of John S. Jones were the wards of the defendant Sanders, and entitled to a considerable estate, both real and personal, derived from their grandfather. The children were young, and permitted to remain with their parents, and their father was from year to year suffered to hire portions of their property without giving to the guardian any security. This continued up to 1850, when Jones, the father, rented and hired property to the amount of $305.75, and was required to give bond and security. The plaintiff was applied to by Jones to become his surety, which he declined, when the defendant Sanders     (213) came up and was asked by Mr. Brinson if there would be any difficulty if he signed the note. He answered no; for, if Jones kept the children, there would be enough to pay the bond. Brinson did sign the bond, and Jones kept the children during the year, 1850, for the hiring of which year it was given.
The defendant Sanders in his answer avers that in consequence of a disagreement between Jones, the father, and the former guardian, the *Page 148 
latter would not advance any funds for the maintenance of the children for the year 1847, when he became their guardian, and that he maintained them that year, whereby they became indebted to him largely; and that during the year 1850 he made large advances in provisions for their support.
He has failed to prove either allegation. In the deposition of Mr. Hall it is shown that upon his examination two receipts signed "John S. Jones" were produced by the defendant Sanders, one bearing date 1 January, 1851, for the sum of $449.22, "for board and clothing and other expenses of my children for 1850, for whom he is guardian." The second receipt is for $199.81, and is in these words: "Received of D. W. Sanders, guardian of my infant children, $199.81 on account of their board and clothing for this year. 25 April, 1850." Subsequently to the taking of the deposition of Mr. Hall, in October, 1852, the deposition of G. W. Hawkins was taken, in which he states that about two years before that time the defendant Sanders placed in his hands an old judgment against John S. Jones, which he renewed, and appended to this deposition is the following acknowledgment signed in the name of the defendant Sanders: "David W. Sanders admits that the receipt of John S. Jones to him, dated 25 April, 1850, was given for the claim referred to by G. W. Hawkins, and a yoke of oxen, which receipt is for $199.81." Again: Jane Jones and William Jones both testify that Sanders (214) furnished John S. Jones during the year 1850 with only one barrel of pork and twenty pounds of coffee, and with no clothing, and that the family was supplied with provisions by the plaintiff, with the knowledge of Sanders. The insolvency of Jones is admitted. It is clear to us that the plaintiff was induced to sign the note for $305.75, as the surety of John S. Jones, by the representation made by the defendant Sanders, and that those representations were designed to have that effect. That the execution of the note by the plaintiff was in the nature of a contract that the board and clothing of the children for the year 1850 should be appropriated to its discharge, as far as they would go, and that it ought to have been carried out by the defendant Sanders in good faith. If Sanders had proved that he had in fact made advances to Jones during the year 1850 to the amount of the receipt of January, 1851, which he has entirely failed to do, as against the plaintiff's claim, they would have availed him nothing, for they would have been made in bad faith, in direct violation of what he knew to be the inducement to the plaintiff to become Jones' surety. The loss occasioned by Jones' insolvency, if any, must fall upon Sanders, and not upon the plaintiff. The plaintiff is entitled to have the note of $305.75 credited with the price of the board and clothing of the children for the year 1850, and if the amount of that note has been paid by him to the defendant *Page 149 
Sanders, he is entitled to a decree for the full amount with interest thereon from the time of payment, or to so much as the value of the board and clothing of the children for 1850 amounts to.
There must be a reference to the Master to ascertain the names and number of the children of John S. Jones who lived with him during 1850, the value of their board and clothing, also the amount due upon the note of $305.75.
PER CURIAM.                                   Decree accordingly.
(215)